ORDER
PER CURIAM.
The Respondent having asserted a right to “appeal” to the Circuit Court for Harford County from a decision of the Harford County Director of Administration, and
*282The Circuit Court having entertained the “appeal” and affirmed the decision of the Director of Administration, and
The Respondent having “appealed” to the Court of Special Appeals, which reversed the judgment of the Circuit Court for Harford County, holding that the imposition was an unauthorized tax, see Wielepski v. Harford County, Maryland, 98 Md.App. 721, 635 A.2d 43 (1994), and
This Court thereafter having granted Harford County’s petition for a writ of certiorari which contended that the Respondent’s “appeal” was not authorized by law, and
This Court after hearing oral argument, and considering the briefs of the parties having concluded that the Respondent’s action in the Circuit Court for Harford County, and subsequently to the Court of Special Appeals, was not authorized by law,
NOW, THEREFORE, it is this 5th day of October, 1994,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to that Court with directions to remand the matter to the Circuit Court for Harford County to dismiss the action as not allowed by law.
Each party to pay own costs. Mandate to issue forthwith.